Battle, J., (dissenting.) Judge Dillon says: “Public streets, squares, and commons, unless there be some special restriction, when the same are dedicated or acquired, are for public use, and the use is none the less for the public at large, as distinguished from the municipality, because they are situated within the limits of the latter, and because the Legislature may have given the supervision, control and regulation of them to the local authorities. The Legislature of the State represents the public at large, and has, in the absence of special constitutional restraint, and subject to the property rights and easements of the abutting owner, full and paramount authority over all public ways and public places.” He further says: “Whether the fee of the street be in the municipality in trust for the public use, or in the adjoining proprietor, it is in either case of the essence of the street that it is public, and hence, as we have already shown, under the paramount control of the Legislature as the representative of the public. Streets do not belong to the city or town within which they are situated, even although acquired by the exercise of eminent domain, and the damages paid out of the corporation treasury. The authority of municipalities over streets they derive, as they derive all their other powers, from the Legislature — from charter or statute. The fundamental idea of a street is not only that it is public for all purposes of free and unobstructed passage, which is its chief and primary, but by no means sole, use.” 2 Dillon on Municipal Corporations, § § 656,. 683. “The city corporation, as freeholder of the streets and highways in trust for public use, is but an agent of the State. Any control which it exercises over them, or the power of regulating-their use, is a mere public or governmental power delegated by the State, subject to its control and direction, and to be exercised in strict subordination -to its will. The corporation, as such, has no franchise in connection with the use of the streets for the transportation of passengers.” People v. Kerr, 27 N. Y. 213; Chicago v. Rumsey, 87 Ill. 348, 355; State ex rel. v. Madison St, Ry., 72 Wis. 617, 619; Stanley v. Davenport, 54 Iowa, 463. Neither the State nor the cities have any proprietary interest in the streets. The public they represent has no interest in the soil. Reichardt v. St. Louis & S. F. Ry. Co., 51 Ark. 491, 497. The power and control either has over the same is governmental. When they grant an easement over the streets, not common to the public at large, they do so, not because they have any proprietary interest in the land, but because of their control over the streets in a governmental capacity. San Francisco v. Spring Valley Waterworks, 48 Cal. 493, 529; Detroit v. Detroit City Ry., 56 Fed. 867, 874; City Ry. v. Citizens Ry., 166 U. S. 557, 563. Under the statutes of this State, city councils have the care, supervision and control of-all the public highways, streets and alleys within the city, and may grant an exclusive privilege of the streets of the city for street railway purposes for such term of years as they may agree upon. Kirby’s Dig. § § 5530, 5448. This power extends to all the streets within the city, and continues so long as they remain in the city, regardless of the time they have been in or may remain in the city. It-is exclusively governmental. The streets in question in this case,, together with the care, supervision, control and power over the same, remained in the city of Little Rock until the 22d day of February, 1904, when they became a part of the city of North Little Rock, according to the act entitled, “An act to amend the laws in relation to municipal corporations,” approved March 16, 1903. Acts of 1903, page 148. Opinion delivered September 30, 1905. The ordinances in question were passed by the 'city council of Little Rock while the streets of which they were the subjects of. legislation were in that city, and within its territorial jurisdiction; and as an incident to that jurisdiction it had the power to pass them. Appellant accepted them, and undertook, by the expenditure of considerable sums of money and labor, to construct a railway over the streets according to the terms thereof. The ordinance thereby became a valid contract, binding upon the public, the city of Little Rock and of North Little Rock. State v Madison St. Ry., 72 Wis. 617, 619; City Ry. v. Citizens Ry. 166 U. S. 557, 563; Elliott on Roads and Streets, § § 741, 742; 27 Am. & Eng. Enc. Law (2d Ed.), 15. I think the ordinances should be sustained. Wood, J., concurs in this opinion.